

116 S2294 IS: Office of Disability Policy Act of 2019
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2294IN THE SENATE OF THE UNITED STATESJuly 25, 2019Mr. Casey (for himself, Ms. Hassan, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish the Office of Disability Policy in the legislative branch. 
	
 1.Short titleThis Act may be cited as the Office of Disability Policy Act of 2019.
		2.Establishment of the Office of Disability Policy
 (a)In generalChapter 7 of title 31, United States Code, is amended by adding at the end the following:  VIIIOffice of Disability Policy 799A–1.DefinitionsIn this subchapter—
 (1)the term Director means the Director of the Office; (2)the term entitlement means an entitlement authority, within the meaning given that term under section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900);
 (3)the term individual with a disability means an individual with any disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)); and
 (4)the term Office means the Office of Disability Policy established under section 799A–2(a). 799A–2.Establishment of the Office of Disability Policy (a)In generalThere is established in the Government Accountability Office the Office of Disability Policy.
							(b)Director
 (1)In generalThe Office shall be headed by a Director, who shall be appointed— (A)by the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the Senate, and the Executive Director of the National Council on Disability, after considering recommendations received from the Committee on Education and Labor and the Committee on Energy and Commerce of the House of Representatives and the Committee on Finance and the Committee on Health, Education, Labor, and Pensions of the Senate;
 (B)without regard to political affiliation; and (C)solely on the basis of fitness to perform the duties of the office of the Director.
 (2)TermThe term of the first individual appointed to the position of Director shall end on January 3, 2021, and the term of each individual appointed for a full term to the position of Director thereafter shall end on January 3 of each fourth year thereafter.
 (3)VacanciesIf an individual appointed to the position of Director resigns, dies, or is removed from office, or there is otherwise a vacancy in the position of Director before the end of the term of the Director under paragraph (2), the individual appointed to the position of Director shall be appointed to serve for the remainder of the unexpired term of the Director that the individual succeeds.
 (4)Continuation in officeAn individual serving in the position of Director at the end of the term of the individual as Director may continue to serve until a successor is appointed.
 (5)RemovalThe Director may be removed by a joint resolution of Congress. (c)Deputy Director (1)In generalThere shall be a Deputy Director of the Office who shall—
 (A)be appointed by the Director; (B)perform such duties as may be assigned by the Director; and
 (C)during the absence or incapacity of the Director or during a vacancy in that office, act as the Director.
 (2)TermThe term of an individual appointed to the position of Deputy Director shall end on the date on which the term of the Director appointing the Deputy Director ends.
 (3)Continuation in officeAn individual serving in the position of Deputy Director at the end of the term of the individual as Deputy Director may continue to serve until a successor is appointed.
 799A–3.PurposesThe purpose of the Office is to provide to Congress, the executive branch, the States, and the public—
 (1)data and analysis in a timely manner regarding the effect that proposed Federal legislation, proposed regulations, and proposed guidance would have on individuals with disabilities, their families, and those who support individuals with disabilities by providing services;
 (2)data and analysis on a regular basis regarding the effect of legislation, regulations, and guidance that are in effect on individuals with disabilities, their families, and those who support individuals with disabilities by providing services; and
 (3)analysis of how proposed Federal legislation, proposed regulations, and proposed guidance will align with disability policy in effect.
							799A–4.Duties and functions
 (a)In generalUpon request by a member of the Committee on the Budget, the Committee on Finance, the Committee on Health, Education, Labor, and Pensions, or the Committee on the Judiciary of the Senate or the Committee on the Budget, the Committee on Ways and Means, the Committee on Education and Labor, the Committee on Energy and Commerce, or the Committee on the Judiciary of the House of Representatives, the Office shall provide information to assist the committee related to the effect on individuals with disabilities, their families, and those who support individuals with disabilities by providing services of—
 (1)bills amending or affecting the supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.), the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), the Federal old-age, survivors, and disability insurance benefits program under title II of the Social Security Act (42 U.S.C. 401 et seq.), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), or any other law affecting individuals with disabilities or disability policy;
 (2)bills related to entitlements and taxes; (3)regulations proposed by the executive branch; and
 (4)legislation, regulations, or guidance from Congress, the executive branch, or decisions made by the Federal courts, including the Supreme Court of the United States.
 (b)Other requestsUpon request by any Senator or Member of the House of Representatives, the Office shall provide information related to the effect on individuals with disabilities, their families, and those who support individuals with disabilities by providing services of—
 (1)bills amending or affecting the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), the Federal old-age, survivors, and disability insurance benefits program under title II of the Social Security Act (42 U.S.C. 401 et seq.), or any other law affecting individuals with disabilities or disability policy;
 (2)bills related to entitlements and taxes; (3)regulations proposed by the executive branch; and
 (4)legislation, regulations, or guidance from Congress, the executive branch, or decisions made by the Federal courts, including the Supreme Court of the United States.
 (c)ScopeThe Director may analyze and report on any legislation, regulation, or guidance the Director determines appropriate to meet the purposes described in section 799A–3.
 (d)CollaborationWhen appropriate, the Office will collaborate with the National Council on Disabilities in conducting analyses and preparing reports under this section.
							(e)Prioritizing  and responding to requests
 (1)In generalFor any legislation or regulation described in subsection (a), (b), or (c), an analysis and report relating to the legislation or regulation by the Office should be made available before a vote on the legislation or the closing of public comment on regulations, respectively.
 (2)PriorityThe Office shall— (A)give priority to responding to a request from the Chairman or Ranking Minority Member of a committee described in subsection (a);
 (B)give priority in analyzing legislation based on the likelihood that a committee described in subsection (a) will consider the legislation;
 (C)provide an initial report and analysis not later than 3 business days after the date of a request;
 (D)provide the full report and analysis of the Office not later than 10 business days after the date of a request;
 (E)to the extent practicable, provide a full report and analysis of legislation before a committee of the Senate or the House of Representatives votes on the legislation; and
 (F)otherwise prioritize analyses and reporting on all other legislation, regulations, and guidance in accordance with such criteria as the Director shall establish.
 (f)Annual reportThe Office shall submit to the Committee on the Budget, the Committee on Finance, the Committee on Health, Education, Labor, and Pensions, and the Committee on the Judiciary of the Senate and the Committee on the Budget, the Committee on Ways and Means, the Committee on Education and Labor, the Committee on Energy and Commerce, and the Committee on the Judiciary of the House of Representatives an annual report on the bills enacted into law, bills introduced, and regulation and guidance promulgated or proposed by the executive branch that will affect individuals with disabilities, their families, and those who support individuals with disabilities by providing services.
							(g)Access to information
 (1)In generalFor purposes of conducting any analysis or preparing any report under this section, upon request by the Office, the head of a Federal agency shall provide the Office with information and data.
 (2)Personally identifiable informationThe Office shall not include personally identifiable information in any report under this section. (h)Report contents and distributionEach analysis or report under this section shall—
 (1)when possible and appropriate, use geospatial standards, as defined by the Federal Geographic Data Committee;
 (2)be prepared using plain language; (3)address issues at the national level and, to the extent possible, at the State level; and
 (4)be made publicly available, along with the information and data used to prepare the analysis or report, except to the extent—
 (A)the information or data is specifically exempted from public disclosure by law; or (B)the Director determines that disclosure of the information or data would reveal personnel or medical data, or data of which would constitute an unwarranted invasion of personal privacy.
									799A–5.Appropriations
 (a)AuthorizationThere are authorized to be appropriated to the Office for each fiscal year such sums as may be necessary to enable it to carry out this subchapter.
							(b)Interim funding
 (1)In generalDuring the period described in paragraph (2), amounts in the contingent fund of the Senate and the allowances and expenses account of the House of Representatives shall be available for the expenses of the Office.
 (2)PeriodThe period described in this paragraph is the period— (A)beginning on the date of enactment of this subchapter; and
 (B)ending on the earlier of— (i)the date on which amounts are first made available under an appropriation Act to carry out this subchapter; or
 (ii)the date that is 1 year after the date of enactment of this subchapter..